Citation Nr: 1114875	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

For the reasons indicated below, the appeal is once again remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a neck disorder.  He claims that this condition is the result of an inservice explosion of a simulated grenade during training.  

In May 2009, the Board remanded this case for additional evidentiary development.  Specifically, the May 2009 remand required the RO to: (1) request information from the Veteran in order to obtain additional treatment records, and (2) obtain a supplemental medical opinion concerning the existence and etiology of any current neck disorder found.

A review of the Veteran's claims folder reveals that the RO has yet to complete any of the development required by the Board's May 2009 remand.  Accordingly, this case must be remanded for this development to be completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that compliance is neither optional nor discretionary).  

Historically, the Veteran served on active duty in the Army from August 1985 to August 1987.  A review of his service treatment records revealed a May 1986 treatment report indicating that the Veteran had a grenade simulator go off near his face and spine.  A January 1987 treatment report noted the Veteran's complaints of increasing crepitance and stiffness in the mid-cervical area, at the C3 level.  Physical examination of the cervical spine revealed a full range of motion and a marked audible noise when the Veteran pulled the skin laterally to the left area, C3 spinous process.  The report concluded with an impression of soft tissue injury, minor, type unsure, stable.  A January 1987 x-ray examination of the cervical spine noted crepitance over the area of C3-C6.  The report concluded with an impression indicating that the cervical bodies were normal in size, shape, position, density, and alignment.

In support of his claim, the Veteran filed statements indicating that he had difficulties with his cervical spine since his discharge from the service.  More recently, he submitted a May 2007 private medical treatment report which indicated that he had underwent a magnetic resonance imaging scan (MRI) that revealed a small cervical herniated disc.  The report also noted the Veteran's history of a "significant injury in the military."

The Board's remand in August 2008, ordered the RO to afford the Veteran a VA examination to obtain a nexus opinion regarding the etiology and onset of any neck disorder found.  The VA examiner was instructed to review the Veteran's claims folder, and to provide an opinion as to whether any currently diagnosed cervical spine disability was related to the Veteran's military service or to any incident therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the January 2009 VA examination for the spine, the VA examiner noted that the Veteran's inservice x-ray examination of the spine, performed in January 1987, revealed normal findings.  The VA examiner also noted that the Veteran's service treatment records did not show findings compatible with a cervical spine dysfunction.  Following a physical examination, the diagnosis was cervical spine injury, with normal findings at the time of this examination.  The VA examiner further opined that the Veteran's current neck disorder was "less likely than not" related to his military service.

The Veteran's representative argued that the VA examiner in January 2009 failed to adequately address the inservice medical evidence of a cervical spine injury.  Specifically, the Veteran's representative challenged the VA examiner's statement that the Veteran's service treatment records revealed "no findings compatible with a cervical spine dysfunction," when a January 1987 treatment report noted crepitance and stiffness in the mid-cervical area, an audible noise when pulling at the skin laterally over the cervical spine, and a diagnosis of a soft tissue injury.  In addition, the Veteran's representative challenged the VA examiner's diagnosis of a cervical spine injury, with normal findings at the time of the examination.  In particular, the Veteran's representative pointed out that the private treatment reports noted cervical MRI findings of a slight herniated disk.

Accordingly, the RO should request that an additional medical review of the claims file be conducted, including the cited inservice incident of treatment for cervical spine disorder.  Specifically, the VA examiner should reference the Veteran's inservice treatment for a neck disorder in January 1987.  In addition, the VA examiner should clearly indicate whether the Veteran has a current neck disorder, and if so, provide a specific diagnosis for each neck disorder found.  Finally, the VA examiner should provide an opinion as to whether any current neck disorder found is related to his military service, to include to the injury, complaints, and findings in 1987.  

This development was previously ordered in the Board's May 2009 remand.  As the RO has failed to take any such action, this case must again be remanded for this development to be completed.  See Stegall, 11 Vet. App. 268.
  
Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his neck disorder since January 2007.  The Board is specifically interested in obtaining the report of the actual MRI examination of the cervical spine referenced in the May 2007 treatment report of M. Rifai, M.D.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran's entire claims folder, including this Remand, must be reviewed by the VA examiner who conducted the January 2009 VA examination, if available.  This review must include consideration of the Veteran's inservice incident of a soft tissue injury to the neck, findings, and complaints in January 1987, as well as current medical evidence noting an MRI of the cervical spine reflective of a small herniated disc.  Thereafter, the VA examiner must indicate if the Veteran currently has a cervical spine disorder(s); and if so, the VA examiner must provide a nexus opinion as to whether the Veteran's current cervical spine disorder(s) is related to his military service or any incident therein, to include the January 1987 injury and complaints of crepitance and stiffness in the mid-cervical area.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

If the VA examiner that conducted the January 2009 examination is not available, the Veteran must be afforded a VA examination to determine the etiology of any cervical spine disorder found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and postservice medical records, the examiner must state whether any diagnosed cervical spine disorder is related to the Veteran's military service or to any incident therein.  The examiner must specifically address the January 1987 medical records which found a soft tissue injury, and documented findings of crepitance and stiffness.  A complete rationale for all opinions must be provided.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an examination, if scheduled, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


